UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 2/28/10 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 28, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.2% Rate (%) Date Amount ($) Value ($) New York88.8% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,403,160 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 945,410 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 a 1,026,800 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 a 788,439 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 3,565,000 a 3,643,323 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 a 1,513,770 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 a 4,967,068 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 2,740,000 2,348,427 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,388,140 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,559,442 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.13 1/1/12 1,225,000 b 1,328,439 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,057,620 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,149,850 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 3,000,000 3,071,970 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 7,745,000 8,441,121 New York City, GO 5.38 12/1/20 265,000 273,472 New York City, GO 5.00 8/1/21 2,000,000 2,147,040 New York City, GO 5.00 8/1/22 1,200,000 1,284,432 New York City, GO 5.50 6/1/23 150,000 157,890 New York City, GO 5.25 8/15/24 5,420,000 5,790,728 New York City, GO (Prerefunded) 5.38 12/1/11 850,000 b 923,176 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 3,465,000 3,616,594 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 5.25 12/1/36 2,000,000 1,505,520 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 7,500,000 7,080,000 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,764,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 3,000,000 3,268,590 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,166,144 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,752,025 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/25 2,000,000 2,127,300 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/36 4,000,000 4,095,680 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,347,040 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,804,425 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,837,592 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 6.00 5/15/10 450,000 b 460,296 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,026,800 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 3,000,000 a 3,048,570 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,740,001 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/27 2,505,000 2,610,110 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,019,920 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,975,000 a 3,064,577 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 3,345,000 a 3,484,553 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Insured; FHA) 6.00 8/15/15 2,950,000 3,208,184 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,500,000 a 7,385,430 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 a 2,908,325 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 a 2,664,026 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 a 4,914,450 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 4,500,000 a 4,702,320 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 2,000,000 a 2,061,100 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.00 2/15/28 1,725,000 1,769,867 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 2,475,000 2,534,598 New York State Dormitory Authority, Revenue (Mount Sinai New York University Health Obligated Group) 5.50 7/1/26 4,000,000 4,002,520 New York State Dormitory Authority, Revenue (Mount Sinai New York University Health Obligated Group) 5.50 7/1/26 500,000 500,315 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 a 2,448,157 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 1,826,740 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,319,188 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 5.00 7/1/25 5,500,000 a 5,676,550 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 a 2,083,260 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 1,991,880 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,394,750 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,568,606 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 a 2,030,060 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,423,365 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,359,495 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 5,250,000 a 5,781,090 New York State Dormitory Authority, Revenue (Siena College) 5.00 7/1/31 1,015,000 1,031,616 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 a 4,795,956 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 a 2,670,050 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 a 2,120,880 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 4,000,000 4,420,200 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 a 4,205,560 New York State Dormitory Authority, Revenue (University of Rochester) 5.00 7/1/34 6,870,000 a 6,984,866 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 3,475,000 3,525,561 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,864,925 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,102,950 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,674,565 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 3,575,000 3,706,846 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 3,105,000 a 3,345,824 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,278,500 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) (Prerefunded) 5.50 4/1/11 1,225,000 b 1,307,712 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,369,350 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,691,575 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 2,000,000 2,119,080 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,500,000 8,228,100 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,407,000 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,281,160 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 3,000,000 3,220,560 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 3,000,000 3,210,600 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,184,860 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 b 2,793,392 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 3,000,000 b 3,420,480 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 3,470,000 3,510,981 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 1,985,000 2,198,665 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,685,000 1,487,063 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,171,440 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 2,000,000 a 2,029,220 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 2,000,000 a 2,009,940 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 a 2,047,940 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 a 2,397,182 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 a 1,458,991 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 3,335,000 a 3,467,033 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,518,950 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/21 6,930,000 7,439,909 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 1,120,000 1,197,325 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 b 2,523,880 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,775,956 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 3,000,000 3,126,780 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/32 5,000,000 5,084,750 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,842,700 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 971,244 U.S. Related7.4% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 4,695,000 b 4,789,557 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 4,000,000 4,073,160 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 2,056,220 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,055,420 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,544,175 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 3,045,000 b 3,633,081 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 3,037,800 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 2,500,000 2,218,375 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,502,750 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 3,149,610 Total Long-Term Municipal Investments (cost $354,523,067) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/10 5,000,000 c 5,000,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.14 3/1/10 100,000 c 100,000 Total Short-Term Municipal Investments (cost $5,100,000) Total Investments (cost $359,623,067) 97.5% Cash and Receivables (Net) 2.5% Net Assets 100.0% a At February 28, 2010, the fund had $101,725,310 or 26.7% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at February 28, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $359,623,067. Net unrealized appreciation on investments was $12,342,928 of which $15,389,667 related to appreciated investment securities and $3,046,739 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 - Level 3 - Unadjusted Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 371,965,995 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
